TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00799-CV


James Cooke, II, Appellant

v.

Tax Appraisal District of Bell County, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 249,537-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On July 3, 2012, this Court sent notice to appellant James Cooke II that his brief was
due on June 6, 2012, and notified him that his appeal would be dismissed for want of prosecution
if he did not respond to this Court by July 13, 2012.  To date, appellant has not responded to this
Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b), (c).

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   August 16, 2012